                                          Case 2:19-cv-01322-MCE-AC Document 11 Filed 07/20/20 Page 1 of 2


                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9
                                                              UNITED STATES DISTRICT COURT FOR THE
                                     10
                                                                EASTERN DISTRICT OF CALIFORNIA
                                     11

                                     12

                                     13   ANGELA TALBOTT,                                 CASE NO. 2:19-cv-01322-MCE-AC
2049 Century Park East, Suite 2900




                                     14
                                                                Plaintiff,                ORDER REGARDING JOINT
     Los Angeles, CA 90067




                                     15                                                   MOTION
                                                         v.                               TO MODIFY INITIAL
         (310) 556-1801
          Polsinelli LLP




                                     16
                                                                                          PRETRIAL SCHEDULING
                                     17   RED ROBIN INTERNATIONAL, INC.,                  ORDER
                                     18   and DOES 1 to 25,
                                                                                          DATE:      August 20, 2020
                                     19                         Defendants.               TIME:      2:00 p.m.
                                     20                                                   COURTROOM: 7

                                     21

                                     22

                                     23            THIS MATTER coming to be heard on the parties’ Joint Motion to Modify
                                     24   Initial Pretrial Scheduling Order (the “Motion”), and the Court having reviewed the
                                     25   same and being fully advised in the premises,
                                     26            IT IS HEREBY ORDERED that,
                                     27            The Motion is granted.
                                     28
                                                                                       1
                                     30                           [PROPOSED] ORDER REGARDING JOINT MOTION
                                                                 TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
                                     31   74154821.1
                                          Case 2:19-cv-01322-MCE-AC Document 11 Filed 07/20/20 Page 2 of 2


                                      1            The deadlines in the Initial Pretrial Scheduling Order, Doc. #2 in this action,
                                      2   are hereby amended as follows:
                                      3            •     Deadline for the parties to complete all non-expert discovery:
                                      4                  January 14, 2021.
                                      5            •     Deadline for the parties to disclose expert witnesses:
                                      6                  March 12, 2021.
                                      7            •     Deadline for the parties to designate rebuttal experts:
                                      8                  April 12, 2021.
                                      9            •     Deadline for parties to file Joint Notice of Trial Readiness
                                     10                  ONLY IF no dispositive motions have been filed and/or
                                     11                  the parties do not intend on filing dispositive motions
                                     12                  by the 07/09/2021 deadline:
                                     13                  May 11, 2021.
                                                   •
2049 Century Park East, Suite 2900




                                     14                  Deadline for the parties to file any written requests
                                                         for page limit increases with respect to any
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16                  dispositive motions:
                                     17                  July 2, 2021.
                                     18            •     Deadline for the parties to file dispositive motions:
                                     19                  July 9, 2021.
                                     20            IT IS SO ORDERED.
                                     21

                                     22            Dated: July 17, 2020
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                       2
                                     30                                ORDER REGARDING JOINT MOTION
                                                                 TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
                                     31   74154821.1
